 

Exhibit 10.7

 

AMENDMENT NO. 1
TO
STOCK OPTION AGREEMENT

 

THIS AMENDMENT NO. 1 TO STOCK OPTION AGREEMENT (this “Amendment”) is made as of
the 31st day of March, 2017 by and between PAVmed Inc., a Delaware corporation
(the “Company”), and Richard Fitzgerald (“Grantee”).

 

WHEREAS, pursuant to the terms and conditions of the Company’s 2014 Long-Term
Incentive Equity Plan (the “Plan”), the Company granted to the Grantee an option
(the “Option”) to purchase an aggregate of 125,000 shares of the authorized but
unissued common stock of the Company, $.001 par value (“Common Stock”), upon the
terms and conditions set forth in that certain Stock Option Agreement (the
“Agreement”), dated as of April 28, 2016, by and between the Company and
Grantee, and subject to the terms of the Plan (capitalized terms used herein and
not otherwise defined have the meanings set forth in the Plan); and

 

WHEREAS, the Company and Grantee desire to amend the Agreement on the terms and
conditions set forth in this Amendment;

 

NOW THEREFORE, it is hereby agreed:

 

1.          Amendments. Section 5.5 is amended by adding the following as new
Section 5.5.3:

 

“5.5.3.       Notwithstanding anything in this Agreement to the contrary,
including anything in the rest of this Section 5, in connection with Grantee
entering into that certain Separation Agreement (the “Separation Agreement”),
dated as of March 20, 2017, by and between the Company and Grantee, (i) the
portion of the Option that was exercisable as of the Separation Date (as defined
in the Separation Agreement), and any portion of the Option that vests during
the three (3) months following the Separation Date, once vested, may be
exercised on or prior to the date that is three (3) years from the Grant Date,
and (ii) the portion of the Option that will not become exercisable after three
(3) months from the Separation Date shall immediately expire; provided, however,
that the Option shall immediately expire in its entirety if Grantee fails to
comply with Sections 4 and 5 of the Separation Agreement or the Company
terminates the Consulting Agreement (as defined in the Separation Agreement) for
“cause” as defined in the Consulting Agreement.”

 

2.          Miscellaneous. This Amendment shall become effective, and shall
apply retroactively from the Separation Date (as defined in the Separation
Agreement), as of the expiration of the revocation period provided under the
Release (as defined in the Separation Agreement), if and only if the Release has
not been revoked prior to such time. Except as expressly amended by this
Amendment, each of the other terms and provisions of the Agreement shall
continue in full force and effect. This Amendment shall be governed in all
respects in accordance with the provisions of Section 13.7 of the Agreement. The
Agreement, this Amendment, the Separation Agreement and the surviving agreements
referenced in Section 2 of the Separation Agreement constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
reference to the “Option” or the “Agreement” in the Agreement, or any other
agreement, document, instrument or certificate entered into or delivered in
connection therewith, shall hereinafter mean the Option or the Agreement, as
applicable, as amended by this Amendment (or as the Option and Agreement may be
further amended or modified after the date hereof in accordance with the terms
thereof).

 

[Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.

 

  PAVMED INC.       By: /s/ Lishan Aklog     Name:    Lishan Aklog, M.D.    
Title: Chairman & CEO           GRANTEE:       /s/ Richard Fitzgerald   Richard
Fitzgerald

 

 

  